In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00104-CV


                           IN RE THOMAS CLARK, RELATOR


                                ORIGINAL PROCEEDING



                                      April 1, 2013

                  ON PETITION FOR WRIT OF MANDAMUS
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before the court is Thomas Clark’s (relator) petition for writ of

mandamus wherein he requests that we “order respondent [Judge McClendon, 137th

District Court of Lubbock County] to appoint him counsel.” We deny the application.

       Relator has not filed a record or an appendix with his petition. In an original

mandamus proceeding, the petition must be accompanied by a certified or sworn copy

of every document that is material to a relator’s claim for relief and that was filed in any

underlying proceeding. See TEX. R. APP. P. 52.7(a)(1).             A relator’s burden on

mandamus includes meeting the requirement that “[e]very statement of fact in the

petition [is] supported by citation to competent evidence included in the appendix or
record.” TEX. R. APP. P. 52.3(g). In short, a relator must supply a record sufficient to

establish the right to mandamus relief, Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992), and that has not been done here.

       Nor has relator showed that he requested the trial court to appoint him counsel.

This is of import since mandamus issues only upon the showing that the trial court

abused its discretion. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36

(Tex. 2004). If the trial court was not asked to undertake an act, it can hardly be

accused of abusing its discretion by failing to act or acting in a particular manner.

       Accordingly, we deny the application for a writ of mandamus.



                                                         Per Curiam




                                             2